FILED
                            NOT FOR PUBLICATION                               DEC 02 2015

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PETER J. HELFRICH,                                No. 14-16376

               Plaintiff - Appellant,             D.C. No. 2:12-cv-01399-APG-
                                                  PAL
 v.

THE NEVADA BAR; et al.,                           MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Peter J. Helfrich, a Nevada state prisoner, appeals pro se from the district

court’s order striking his motions for leave to proceed in forma pauperis and for

production of documents. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion the district court’s order striking a motion after

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment has been entered in the action. Lindauer v. Rogers, 91 F.3d 1355, 1357

& n.1 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion by striking Helfrich’s motions

because final judgment had been entered, and judgment was not first reopened.

See id. (in the context of a motion to file an amended complaint, a post-judgment

motion may be considered only if the judgment is first reopened under Rule 59 or

60 of the Federal Rules of Civil Procedure).

      We do not consider Helfrich’s arguments concerning the district court’s

November 29, 2012 order denying his motion for in forma pauperis status because

Helfrich failed to file a timely notice of appeal from that order. See Fed. R. App.

P. 4(a)(1)(A) (notice of appeal must be filed within 30 days after entry of

judgment); Bowles v. Russell, 551 U.S. 205, 214 (2007) (“[T]he timely filing of a

notice of appeal in a civil case is a jurisdictional requirement.”).

      Helfrich’s motions and requests, filed on September 23, 2014, January 9,

2015, and August 20, 2015, are denied.

      AFFIRMED.




                                            2                                  14-16376